      Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )
                                   )         CRIMINAL ACTION
               v.                  )         NO. 19-10195-WGY
                                   )
                                   )
HAOYANG YU,                        )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J.                                        October 9, 2020

                                 ORDER

     The defendant Haoyang Yu is charged with twenty-four counts

stemming from an alleged scheme whereby he downloaded

proprietary information from his then-employer Analog Devices,

Inc. (“ADI”) for the purpose of setting up a rival company

marketing monolithic microwave integrated circuits (“MMICs”), a

type of electronic with both civilian and military applications.

The Government alleges Yu’s company, Tricon LLC (“Tricon”), has

violated export restrictions while manufacturing and marketing

these MMICs in foreign countries.      Accordingly, its accusations

against him include not only Theft of Trade Secrets in violation

of 18 U.S.C. § 1832(a)(1) & a(4), but also Wire Fraud in

violation of 18 U.S.C. § 1343, Smuggling in violation of 18

U.S.C. § 554, and even Visa Fraud in violation of 18 U.S.C. §


                                                                      1
         Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 2 of 6



1546(a), because he received his naturalized citizenship after

allegedly committing these crimes.         See generally ECF No. 78.

        Yu has brought two motions to challenge the governments

case.    The first is to dismiss the entire case on the theory

that he is the victim of selective prosecution or selective

enforcement based on his Chinese nationality.           ECF No. 55.      The

second requests the suppression of evidence that his employer

ADI collected in 2018 (on behalf of the Government) by analyzing

its own internal records from 2017 of his computer usage, based

on the theory that ADI-as-government-agent conducted an

unreasonable, warrantless search by reviewing its own data.              ECF

No. 56.     He has also requested, in the alternative, evidentiary

hearings on both motions.        This Court held a non-evidentiary

hearing on October 7, 2020 at which Yu and the Government

presented their respective positions.

        This Court will continue to hold Yu’s first motion, on

selective prosecution, under advisement.          Yu has cited to

evidence that people of Chinese citizenship or ancestry in the

United States are disproportionately targeted for prosecution of

trade secrets violations.        ECF No. 56 at 14.     He argues there is

also significant evidence of discriminatory intent against

people of Chinese ancestry, referring to statements by the

President and other officials.        Id. at 10-12.     The Government

responds that the Department of Justice has prioritized

                                                                               2
      Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 3 of 6



protecting American intellectual property in response to the

well-documented espionage threat from the government of China,

and that it bears no animosity towards Chinese people.         ECF No.

68 at 16.

     More evidence is required to determine whether the eyebrow-

raising statistics Yu has mustered are, in fact, relevant to his

own case.   Fortunately, trials have a way of testing the

evidence.   To justify pre-trial discovery, though, a defendant

alleging selective prosecution bears the burden of demonstrating

that the Government’s enforcement of a law has both a

discriminatory effect and a discriminatory purpose.         United

States v. Armstrong, 517 U.S. 456, 465 (1996).        To do so, the

defendant must show that “similarly situated individuals of a

different race were not prosecuted.”      Id. (citing Ah Sin v.

Wittman, 198 U.S. 500, (1905).     Individuals are “similarly-

situated” only if they have “committed roughly the same crime

under roughly the same circumstances . . .”        United States v.

Lewis, 517 F.3d 20, 27 (1st Cir. 2007).       A judge examining the

degree of similarity considers all facts “material” to the

decision to prosecute.    Id. at 27.

     Yu has mustered a long list of civil trade secret cases

that the government has chosen not to upgrade to criminal

prosecution, as well as a civil case filed by ADI against non-

Chinese defendants, also alleging significant theft of trade

                                                                         3
      Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 4 of 6



secrets, that the Government has also declined to investigate.

ECF NO. 56 at 4-5 (citing Analog Devices, Inc. v. Macom Tech.

Solutions Holdings, Inc., No. 18-cv-11028-GAO (D. Mass.)

(O’toole, J.)).   Yet, if all of the Government’s allegations are

true, Yu is not similarly situated to these other parties.            The

Government represents in the Superseding Indictment and at oral

arguments that not only is Yu suspected of stealing trade

secrets, but he also has recently worked as a security-cleared

government contractor, is suspected of visa fraud, has been

caught violating export controls with respect to Taiwan and

Spain, and is suspected of violating export controls to export

MMICs to both Turkey and China.      If all or most of the

Government’s evidence on these separate material factors is

persuasive -- and, of course, it has not yet presented that

evidence to a jury –- this Court could not say that Yu has met

his burden of presenting other “similarly situated” individuals.

Lewis, 517 F.3d at 27.    There is a world of difference between

trade secret theft among American companies, and trade secret

theft where one of the parties violates export controls or

passes the stolen technology to a foreign entity.         If the

Government’s evidence on these matters is not persuasive,

however, Yu’s motion would have far more bite.

     This Court’s judgment on Yu’s motion to suppress the

evidence produced by his employer ADI is more straightforward:

                                                                            4
      Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 5 of 6



the motion is denied.    See ECF No. 57.     This is because Yu had

no reasonable expectation of privacy in the data searched.            This

is for two reasons.    First, he had no right to privacy in the

actual information ADI reviewed, which consisted of only the

names and access-times of various files.       ECF No. 67 at 5.       This

information belonged to ADI, not Yu.      These logs collected

recordings of his ADI-owned computer’s access to ADI-owned

documents and could not sweep in the contents of his personal

information.   Cf. O’Connor v. Ortega, 480 U.S. 709, 718 (1987)

(holding a public employee had a reasonable expectation of

privacy in the contents of his personal desk and filing

cabinet).   Second, ADI had in place a “Technology Resource

Policy” that warned employees that they “should have no

expectation of privacy” and that ADI could “search, monitor,

inspect, review, access and/or disclose” all data on its

technology platforms.    ECF No. 67-1 at ADI-YU-0000162, 165.

These type of policies constitute strong evidence that employees

lack a reasonable expectation of privacy in the covered

activities.    See Vega-Rodriguez v. Puerto Rico Tel. Co., 110

F.3d 174, 179-180 (1st Cir. 1997) (collecting cases); see also

Muick v. Glenayre Electronics, 280 F.3d 741, 743 (7th Cir.

2002); United States v. Simons, 206 F.3d 392, 398 (4th Cir.

2000); Am. Postal Workers Union v. U.S. Postal Serv., 871 F.2d

556, 560 (6th Cir. 1989).     This Court does not require further

                                                                             5
      Case 1:19-cr-10195-WGY Document 89 Filed 10/09/20 Page 6 of 6



evidence to rule that Yu had no reasonable expectation of

privacy in the information that ADI uncovered.

     Yu’s motion to suppress evidence, ECF No. 57, is therefore

DENIED in its entirety.    His motion to dismiss for

unconstitutional selective enforcement and prosecution, ECF No.

55, will remain under advisement.

     SO ORDERED.


                                             /s/WILLIAM G. YOUNG
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                                                      6
